Title: From George Washington to James Madison, 12 June 1789
From: Washington, George
To: Madison, James

 

Friday Morng [New York, 12 June 1789]

As the Communications herewith enclosed will not take much time to read; As there are matters related which to me are new; and as the information respecting land transactions, and other things in the Western Country will require to be noticed & acted upon in some way or another, I send them to you together with a Gazette with a marked paragraph containing some suggestions that have not, I believe, been touched upon in any of the Papers I gave you yesterday—but are handed to you for the same purpose that they were—i.e. merely for Consideration.
